Filed pursuant to Rule 497(e) Registration Nos. 333-56018; 811-10303 Buffalo Funds Supplement dated October 8, 2014 to the Statement of Additional Information (“SAI”) dated July 29, 2014 On September 11, 2014, the Board of Trustees (the “Board”) of Buffalo Funds (the “Trust”) accepted the resignation of Mr. Kent W. Gasaway from his role as President and Treasurer of the Trust effective as of September 11, 2014.The Board appointed Mr. Clay E. Brethour as the Trust’s President and Treasurer on September 11, 2014.Mr. Gasaway will continue to serve as a Senior Vice President of Kornitzer Capital Management, Inc. and as a co-portfolio manager of the Buffalo Small Cap Fund and the Buffalo Mid Cap Fund. The following disclosures in the section of the Fund’s SAI entitled “Management of the Funds” are hereby revised to read as follows: MANAGEMENT OF THE FUNDS Board of Trustees Trustees and Officers NAME, AGE AND ADDRESS POSITION(S) HELD WITH FUNDS TERM OF OFFICE AND LENGTH OF TIME SERVED PRINCIPAL OCCUPATION(S) DURING PAST FIVE YEARS NUMBER OF PORTFOLIOS IN FUND COMPLEX OVERSEEN BY TRUSTEE OTHER DIRECTORSHIPS HELD BY TRUSTEE DURING THE PAST FIVE YEARS INTERESTED TRUSTEES Joseph C. Neuberger1 (52) 615 E. Michigan Street, Milwaukee, WI 53202 Trustee Chairman Indefinite term and served since May 2003. One year term and served since May 2003. Executive Vice President, U.S. Bancorp Fund Services, LLC 1994 – present. 10 Trustee, USA MUTUALS (an open-end investment company with two portfolios); Trustee, Trust for Professional Managers (an open-end investment company with thirty-five portfolios) NAME, AGE AND ADDRESS POSITION(S) HELD WITH FUNDS TERM OF OFFICE AND LENGTH OF TIME SERVED PRINCIPAL OCCUPATION(S) DURING PAST FIVE YEARS NUMBER OF PORTFOLIOS IN FUND COMPLEX OVERSEEN BY TRUSTEE OTHER DIRECTORSHIPS HELD BY TRUSTEE DURING THE PAST FIVE YEARS INTERESTED TRUSTEES Clay E. Brethour (45) 5420 West 61st Place Shawnee Mission, KS66205 Trustee President and Treasurer Indefinite term and served since August 2013 One year term and served since September 2014. Portfolio Manager, Kornitzer Capital Management, Inc. (management company) 2000 – present. 10 None NON-INTERESTED TRUSTEES Thomas S. Case (73) 515 Piney Creek Road Reno, NV 89511 Trustee Indefinite term and served since May 1995. Retired 10 None J. Gary Gradinger (71) Golden Star Inc. 6445 Metcalf Avenue Overland Park, KS 66202 Trustee Indefinite term and served since February 2001. Chairman and Chief Executive Officer, Golden Star Inc. (manufacturer of textile cleaning products) 1969 – present. 10 Director, MGP Ingredients, Inc. (a food ingredients company) Philip J. Kennedy (69) 116 Hermitage Hills Boulevard Hermitage, PA 16148 Trustee Indefinite term and served since May 1995. Business Consultant and C.P.A.Finance and Accounting Professor, Penn State Shenango (2001-2011). 10 None OFFICERS Rachel A. Spearo (35) 615 E. Michigan Street Milwaukee, WI 53202 Secretary One year term and served since February 2006. Vice President, U.S. Bancorp Fund Services, LLC 2004 – present. N/A N/A NAME, AGE AND ADDRESS POSITION(S) HELD WITH FUNDS TERM OF OFFICE AND LENGTH OF TIME SERVED PRINCIPAL OCCUPATION(S) DURING PAST FIVE YEARS NUMBER OF PORTFOLIOS IN FUND COMPLEX OVERSEEN BY TRUSTEE OTHER DIRECTORSHIPS HELD BY TRUSTEE DURING THE PAST FIVE YEARS OFFICERS Barry Koster (54) 5420 West 61st Place Shawnee Mission, KS66205 Chief Compliance Officer Indefinite term and served since October 2004 Chief Compliance Officer since October 2004 and Chief Financial Officer since May 2002, Kornitzer Capital Management, Inc. (management company). N/A N/A Each of these Trustees may be deemed to be an “interested person” of the Funds as that term is defined in the 1940 Act.Mr. Neuberger is an interested person of the trust by virtue of the fact that he is an interested person of Quasar Distributors LLC, the Funds’ principal underwriter.Mr. Brethour is an interested Trustee due to his employment by the Advisor. Please retain this supplement with your SAI.
